EXHIBIT 10.3

 



VOTING AGREEMENT AND IRREVOCABLE PROXY

 

This Voting Agreement and Irrevocable Proxy (the “Agreement”) is made and
entered into as of May 17, 2013, by and among Interleukin Genetics, Inc. a
Delaware corporation (the “Company”), and Pyxis Innovations Inc., a Delaware
corporation and a stockholder of the Company (“Pyxis”).

 

RECITALS

 

WHEREAS, concurrently herewith the Company and certain accredited investors (the
Purchasers”) are entering into a Common Stock Purchase Agreement of even date
herewith (the “Purchase Agreement”), which provides for the sale and issuance by
the Company of shares of Common Stock and Warrants to purchase Common Stock to
the Purchasers. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement.

 

WHEREAS, following the Series A-1 Conversion and the Debt Conversion, Pyxis will
be the owner of 37,565,478 shares of Common Stock (the “Shares”).

 

WHEREAS, Pyxis believes that it is in the best interests of the Company and its
shareholders that the Shareholder Approval of Increase in Authorized Shares be
approved at the 2013 Meeting.

 

NOW, THEREFORE, intending to be legally bound, the parties hereby agree as
follows:

 

1.Transfer Restrictions.

 

(a)Prior to the 2013 Meeting:

 

i.Pyxis shall not Transfer (as defined below) or suffer a Transfer of any of the
Shares. “Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of a lien, security interest or encumbrance in or
upon, or the gift, grant or placement in trust, or other disposition of such
security (including transfers by testamentary or intestate succession, by
domestic relations order or other court order, or otherwise by operation of law)
or any right, title or interest therein (including any right or power to vote to
which the holder thereof may be entitled, whether such right or power is granted
by proxy or otherwise), or the record or beneficial ownership thereof, and each
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing. Neither the Series A-1 Conversion and the Debt Conversion,
nor the repayment of accrued and unpaid interest on the Debt in lieu of
conversion thereof, shall constitute a Transfer.

 



 

 

 

ii.Any Transfer or purported Transfer in violation of this Section 1 shall be
voidable by the Company, and the Company shall not register any transfer of any
Shares in violation of this Section 1. The Company may instruct its transfer
agent to place such stop transfer orders as may be required on the transfer
books of the Company in order to ensure compliance with this Section 1.

 

iii.Except as otherwise permitted by this Agreement or by order of a court of
competent jurisdiction, Pyxis shall not commit any act that could reasonably be
expected to restrict or affect, or has the effect of restricting or affecting,
Pyxis’ legal power, authority and right to vote all of the Shares owned of
record or beneficially by Pyxis or otherwise prevent or disable Pyxis from
performing any of its obligations under this Agreement.

 

2.Agreement to Vote Shares.

 

(a)                At the 2013 Meeting, and at any adjournment or postponement
thereof, Pyxis shall appear or otherwise cause the Shares to be present thereat
for purposes of establishing a quorum and, to the extent not voted by the
persons appointed as proxies pursuant to this Agreement, vote in favor of the
proposal to amend the Company’s Charter to increase the number of the Company’s
authorized shares of Common Stock from 150,000,000 to 300,000,000 shares.

 

(b)                 If Pyxis is the beneficial owner, but not the record holder,
of the Shares, Pyxis agrees to take all actions necessary to cause the record
holder and any nominees to vote all of the Shares in accordance with Section
2(a).

 

3.Grant of Irrevocable Proxy.

 

(a)                During the term of this Agreement, Pyxis hereby irrevocably
appoints the Company and each of its executive officers or other designees (the
“Proxyholders”) as Pyxis’ proxy and attorney-in-fact (with full power of
substitution and re-substitution) solely with respect to the matters set forth
in Section 2(a), and grants to the Proxyholders full authority, for and in the
name, place and stead of Pyxis, to vote the Shares, to instruct nominees or
record holders to vote the Shares, or grant a consent or approval in respect of
such Shares, in each case in accordance with Section 2(a) hereof.

 

(b)                Pyxis hereby revokes any proxies heretofore given by Pyxis in
respect of the Shares.

 

(c)                Pyxis hereby affirms that the irrevocable proxy set forth in
this Section 3 is given to secure the performance of the duties of Pyxis under
this Agreement. Pyxis hereby further affirms that the irrevocable proxy is
coupled with an interest, is intended to be irrevocable during the term of this
Agreement, and may under no circumstances be revoked prior to the 2013 Meeting.
The irrevocable proxy granted by Pyxis herein is a durable power of attorney and
shall survive the dissolution, bankruptcy or incapacity of Pyxis.

 



-2-

 

 

(d)                Notwithstanding anything to the contrary provided in this
Agreement, this proxy shall only be effective if Pyxis fails to appear, or
otherwise fails to cause the Shares to be counted as present for purposes of
calculating a quorum, at the 2013 Meeting, and to vote the Shares in accordance
with Section 2(a) at such meeting, and the parties hereto hereby acknowledge
that the proxy granted hereby shall not be effective for any other purpose. The
Proxyholders may not exercise this irrevocable proxy on any matter except as
provided above, and Pyxis may vote the Shares on all other matters.

 

(e)                This proxy shall terminate, without the requirement of any
further action, upon the termination of this Agreement in accordance with
Section 5.

 

4.Representations and Warranties of Pyxis. Pyxis hereby represents and warrants
as follows:

 

(a)                Pyxis is the beneficial or record owner of 6,884,056 of the
Shares, and after giving effect to the Series A-1 Conversion and the Debt
Conversion, will be the beneficial or record owner of all of the Shares, in each
case free and clear of any and all pledges, liens, security interests, mortgage,
claims, charges, restrictions, options, title defects or encumbrances, other
than restrictions on transfer imposed by the securities laws.

 

(b)               Pyxis has full power and authority to (i) make, enter into and
carry out the terms of this Agreement and to grant the irrevocable proxy as set
forth in Section 3 and (ii) vote all of the Shares in the manner set forth in
this Agreement.

 

(c)                This Agreement has been duly and validly executed and
delivered by Pyxis and constitutes a valid and binding agreement of Pyxis
enforceable against Pyxis in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally or
by general equitable principles. The execution and delivery of this Agreement
and the performance by Pyxis of the agreements and obligations hereunder will
not result in any breach or violation of or be in conflict with or constitute a
default under any term of any contract to or by which Pyxis is a party or bound,
or any judgment, injunction, order, decree, statute, law, ordinance, rule or
regulation to which Pyxis (or any of Pyxis’ assets) is subject or bound, except
for any such breach, violation, conflict or default which, individually or in
the aggregate, would not impair or adversely affect Pyxis’ ability to perform
its obligations under this Agreement or render inaccurate any of the
representations made herein.

 

5.             Termination. This Agreement shall terminate and be of no further
force or effect immediately following the 2013 Meeting, or any earlier
termination prior to Closing of the Purchase Agreement.

 

6.Miscellaneous Provisions.

 

(a)                Amendments. No amendment of this Agreement shall be effective
against any party unless it shall be in writing and signed by the Company and
Pyxis.

 



-3-

 

 

(b)               Waivers. No action taken pursuant to this Agreement, including
any investigation by or on behalf of any party, or any failure or delay on the
part of any party in the exercise of any right hereunder, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties, or covenants contained in this Agreement. The
waiver by any party of a breach of any provision hereunder shall not operate or
be construed as a waiver of any prior or subsequent breach of the same or any
other provision hereunder. Any waiver by a party of any provision of this
Agreement shall be valid only if set forth in a written instrument signed on
behalf of such party.

 

(c)                Entire Agreement. This Agreement constitutes the entire
agreement among the parties hereto and supersedes any prior understandings,
agreements or representations by and among the parties hereto, or any of them,
written or oral, with respect to the subject matter hereof.

 

(d)               Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, United States of America, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Delaware.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

(e)                Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void. Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties hereto and their respective successors
and permitted assigns.

 

(f)                No Third Party Beneficiaries. This Agreement is not intended,
and shall not be deemed, to confer any rights or remedies upon any other person
other than the parties hereto and their respective successors and permitted
assigns, to create any agreement of employment with any person or to otherwise
create any third-party beneficiary hereto.

 

(g)                Further Assurances. Pyxis agrees to execute and deliver such
further documents, certificates, agreements and instruments and to take such
other actions as may be reasonably requested by the Company to evidence or
reflect the transactions contemplated by this Agreement and to carry out the
intent and purpose of this Agreement.

 

(h)               No Ownership Interest. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to
Pyxis, and this Agreement shall not confer any right, power or authority upon
any other person to direct Pyxis in the voting of any of the Shares, except as
otherwise provided herein.

 



-4-

 

 

(i)                 Severability. In the event that any provision of this
Agreement or the application thereof becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement shall continue in full force and effect and the application of
such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

(j)                 Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy expressly conferred by this Agreement.

 

(a)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) upon receipt when delivered by email
delivery of a “.pdf” format data file or (iv) upon receipt, when sent via a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
email addresses for such communications shall be:

 

If to the Company:

 

Interleukin Genetics, Inc.
135 Beaver Street
Waltham, MA 02452
Telephone:  (781) 398-0700
Facsimile:     (781) 398-0720
email:            kkornman@ilgenetics.com
Attention:    Kenneth S. Kornman
                      Chief Executive Officer


 

If to Pyxis:

 

Pyxis Innovations Inc.
7575 Fulton Street East
Ada, Michigan 49333
Telephone:  616-787-5416
Facsimile:     616-682-4057
email:            MMohr@Alticor.com
Attention:    General Counsel


 

(k)               Counterparts and Signature. This Agreement may be executed in
counterparts, each of which shall be deemed an original but which together shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by the parties hereto and delivered to the other
party, it being understood that all parties need not sign the same counterpart.
This Agreement may be executed and delivered by facsimile or “.pdf”
transmission.

 

[Remainder of Page Intentionally Left Blank]

 

-5-

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

INTERLEUKIN GENETICS, INC.

 

 

By:_/s/ Kenneth S. Kornman______________________

Name: Kenneth S. Kornman

Title: Chief Executive Officer

 


 

 

PYXIS INNOVATIONS INC.

 

 

By:__/s/ Joseph Landstra_________________________

Name: Joseph Landstra

Title: Assistant Treasurer

 


  

 

 



 



